This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,370

 5 ERNEST LEE BISHOP,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.

20   {1}    Defendant Ernest Lee Bishop challenges the sufficiency of the evidence to
 1 support his convictions for one count of possession of a controlled substance

 2 (methamphetamine), contrary to NMSA 1978, Section 30-31-23 (2011); one count of

 3 an expired registration plate, contrary to NMSA 1978, Section 66-3-18(B) (2007); and

 4 one count of possession of an open container of alcohol, contrary to NMSA 1978,

 5 Section 66-8-138 (2013). [1 Am. DS unpaginated 6; 2 Am. DS 2-3; RP 38-40, 81,

 6 102-03] In this Court’s notice of proposed disposition, we proposed to affirm

 7 Defendant’s convictions for possession of methamphetamine and driving with an

 8 expired registration, and we proposed to reverse Defendant’s conviction for

 9 possession of an open container of alcohol. The State filed a timely response, and

10 Defendant filed a memorandum in opposition. Having considered the arguments on

11 appeal, we affirm in part, and reverse in part.

12 Possession of a Controlled Substance (Methamphetamine).

13   {2}   In our notice of proposed disposition, we proposed to conclude that there was

14 sufficient evidence from which the jury could conclude that Defendant had

15 methamphetamine in his possession; he knew it was methamphetamine or believed it

16 to be methamphetamine or believed it to be some drug or other substance the

17 possession of which is regulated or prohibited by law; and this happened in New

18 Mexico on or about July 18, 2014. [CN 3-5] In his memorandum in opposition,

19 Defendant acknowledges that law enforcement officers found methamphetamine in



                                              2
 1 a cigarette package in the vehicle that he was driving and that he told the officers that

 2 he smoked that brand of cigarettes. [MIO 4; see also CN 4] However, Defendant

 3 argues that the evidence does not establish that he knew the methamphetamine was

 4 in the cigarette package. [MIO 4] Defendant claims that, because the

 5 methamphetamine was found in the console between him and a female passenger, the

 6 evidence permitted two reasonable interpretations—either Defendant possessed the

 7 methamphetamine or the passenger possessed the methamphetamine. [MIO 5-7] We

 8 are not persuaded by this argument. As discussed in our notice of proposed

 9 disposition, the jury was instructed that “[t]wo or more people can have possession of

10 an object at the same time.” [CN 3 (quoting RP 54)] Moreover, as an appellate court,

11 we will not reweigh the evidence. See State v. McGhee, 1985-NMSC-047, ¶ 17, 103

12 N.M. 100, 703 P.2d 877 (“The determination of the weight and effect of the evidence,

13 including all reasonable inferences to be drawn from both the direct and circumstantial

14 evidence is a matter reserved for determination by the trier of fact.”).

15   {3}   Viewing the evidence in the light most favorable to the State and resolving all

16 conflicts and making all permissible inferences in favor of the jury’s verdict, we

17 conclude that a rational jury could have found, beyond a reasonable doubt, that

18 Defendant possessed methamphetamine on the date in question. See State v. Slade,

19 2014-NMCA-088, ¶ 13, 331 P.3d 930. Accordingly, we affirm Defendant’s conviction



                                               3
 1 for possession of methamphetamine.

 2 Expired Registration.

 3   {4}   In this Court’s notice of proposed disposition, we proposed to conclude that

 4 there was sufficient evidence for a rational jury to conclude that Defendant operated

 5 a motor vehicle on a street without a current registration on July 18, 2014. [CN 5-6]

 6 In his memorandum in opposition, Defendant admits that his vehicle had an expired

 7 registration, and the expired nature of the registration was confirmed through dispatch.

 8 [MIO 7] Nevertheless, Defendant maintains that there was insufficient evidence to

 9 support his conviction for driving with an expired registration. [MIO 7-8] See State

10 v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428 P.2d 982; State v. Boyer, 1985-

11 NMCA-029, 103 N.M. 655, 712 P.2d 1. Remaining unpersuaded, we affirm

12 Defendant’s conviction for driving with an expired registration.

13 Possession of an Open Container of Alcohol.

14   {5}   In our notice of proposed disposition, we proposed to conclude that there was

15 insufficient evidence to support Defendant’s conviction for possession of an open

16 container of alcohol. [CN 6-7] Neither the State nor Defendant oppose this proposed

17 disposition. [State’s Response 1; MIO 1] Consistent with our notice of proposed

18 disposition, we reverse Defendant’s conviction for possession of an open container

19 of alcohol.



                                              4
1   {6}   For the reasons set forth in our notice of proposed disposition and herein, we

2 affirm Defendant’s convictions for possession of methamphetamine and driving with

3 an expired registration, and we reverse Defendant’s conviction for possession of an

4 open container of alcohol.

5   {7}   IT IS SO ORDERED.


6                                         __________________________________
7                                         MICHAEL E. VIGIL, Judge


8 WE CONCUR:


 9 ___________________________
10 JAMES J. WECHSLER, Judge


11 ___________________________
12 JONATHAN B. SUTIN, Judge




                                             5